United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-K þ Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended January 31, 2010 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-33836 Stewart & Stevenson LLC (Exact name of registrant as specified in its charter) Delaware 20-3974034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1000 Louisiana St., Suite 5900, Houston, TX (Address of Principal Executive Offices) (Zip Code) (713) 751-2700 (Registrant’s telephone number including area code) None (Securities registered pursuant to Section 12(b) of the Act) None (Securities registered pursuant to Section 12(g) of the Act) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes þ No¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or if such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ *No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or if such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated¨Accelerated filer¨Non-accelerated filer þ Smaller reporting company filer ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2)Yes ¨No þ There is no market for the registrant’s equity.As of January 31, 2010, there were 100,005,000 common units outstanding. * The registrant is currently not required to file reports, including this report, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 but is voluntarily filing this report with the Securities and Exchange Commission. 1 TABLE OF CONTENTS PART I Item 1. Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 16 Item 4. Submission of Matters to a Vote of Security Holders 16 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosure about Market Risk 29 Item 8. Financial Statements and Supplementary Data 29 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 Item 9A. Controls and Procedures 30 Item 9A (T). Controls and Procedures 30 Item 9B. Other Information 30 PART III Item 10. Directors and Executive Officers of the Registrant 31 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 36 Item 13. Certain Relationships and Related Transactions 38 Item 14. Principal Accountant Fees and Services 38 PART IV Item 15. Exhibits, Financial Statement Schedules 39 Signatures Certifications 2 Cautionary Note Regarding Forward-looking Statements This Annual Report on Form 10-K (this “Annual Report” or “Form 10-K”), including “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations,” contains certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements may be identified by words such as “expects,” “intends,” “anticipates,” “plans,” “believes,” “seeks,” “estimates,” “will” or words of similar meaning and include, but are not limited to, statements regarding the outlook for our future business and financial performance. Forward-looking statements are based on management’s current expectations and assumptions, which are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict. Actual outcomes and results may differ materially due to global political, economic, business, competitive, market, regulatory and other factors, including, but not limited to, the items identified under “Item 1A. Risk Factors.” We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise. 3 Table of Contents PART I Unless otherwise indicated or the context otherwise requires, the terms “Stewart & Stevenson,” the “Company,” “we,” “our” and “us” refer to Stewart& Stevenson LLC and its subsidiaries. Our fiscal year begins on February 1 of the year stated and ends on January 31 of the following year. For example, Fiscal 2009 commenced on February1, 2009 and ended on January31, 2010. ITEM 1.Business Our Company Stewart& Stevenson LLC, headquartered in Houston, Texas, was formed for the purpose of acquiring from Stewart& Stevenson Services, Inc. (“SSSI” or the “Predecessor”) and its affiliates on January23, 2006 substantially all of their equipment, aftermarket parts and service and rental businesses that primarily served the oil and gas industry (the “SSSI Acquisition”).Except as otherwise expressly noted, when we refer to financial and other information about us on a historical basis prior to the date of the SSSI Acquisition, the information reflects the operations we acquired from SSSI prior to such acquisition. We are a leading designer, manufacturer and marketer of specialized equipment and provide aftermarket parts and service to the oil and gas and other industries that we have served for over 100years. Our diversified product lines include equipment for well stimulation, well servicing and workover rigs, drilling rigs, coiled tubing, cementing, nitrogen pumping, power generation and electrical systems as well as engines, transmissions and material handling equipment. We have a substantial installed base of equipment, which provides us with significant opportunities for recurring, higher-margin aftermarket parts and service revenues and also provide rental equipment to our customers. Demand for our products has been driven primarily by capital spending in the oil and gas industry, which accounted for an estimated 76.0%of our equipment revenues and an estimated 72.2% of our total revenues in Fiscal 2009. Our extensive and diverse customer base includes many of the world’s leading oilfield service companies, as well as customers in the power generation, marine, mining, construction, commercial vehicle and material handling industries. We operate our business through our equipment, aftermarket parts and service and rental operating segments. In our equipment operating segment, which generated approximately 57.5% of our Fiscal 2009 revenues, we design, manufacture and market equipment for oilfield service providers, drilling and workover contractors and major U.S. and international oil companies that require integrated and customized product solutions. Our aftermarket parts and service operating segment, which generated approximately 39.7% of our Fiscal 2009 revenues, provides aftermarket parts and service for products manufactured by us, our six key original equipment manufacturers (“OEMs”) and other manufacturers.Our rental operating segment, which generated approximately 2.8% of our Fiscal 2009 revenues, rents equipment consisting primarily of generators, material handling equipment and air compressors and serves a wide range of end markets, principally on a short-term basis, as a complementary solution to equipment sales. Crown Acquisition On February26, 2007, we acquired substantially all of the net operating assets of Crown Energy Technologies, Inc. (“Crown”) for total consideration of approximately $70.5million (the “Crown Acquisition”). Information relating to our results of operations for Fiscal 2006 and prior periods does not include the impact of the Crown Acquisition. Information relating to our results of operations for Fiscal 2007 includes the impact of the Crown Acquisition from February26, 2007 to January31, 2008.Crown, which was headquartered in Calgary, Alberta, Canada, with multiple U.S.operations, manufactured well stimulation, drilling, workover and well servicing rigs and provided related parts and service to the oil and gas industry. The Crown Acquisition enhanced our position as a leading supplier of well stimulation, coiled tubing, cementing and nitrogen pumping equipment and expanded our product offerings to include drilling rigs and a full range of workover and well servicing rigs. As a result of the Crown Acquisition, we increased our manufacturing capabilities and broadened the markets we serve with a manufacturing facility in Calgary, Alberta, Canada and four service facilities in strategic locations in the United States. Products and Services Through our three operating segments, we design, manufacture, and market a wide-range of equipment, provide aftermarket parts and service, and provide rental equipment to a broad range of customers. Equipment We design, manufacture and market equipment for well stimulation, drilling and well servicing rigs, coiled tubing, cementing, nitrogen pumping, power generation and electrical systems. We also sell engines, transmissions, utility, and material handling equipment for well servicing, well workover, drilling rigs, pumping and other applications outside the oil and gas industry. A substantial portion of the products we sell includes components 4 Table of Contents provided by our six key OEMs. Our relationships with these OEMs generally enable us to sell their products globally as components of our engineered equipment and in specified territories as stand-alone products. We have been the only factory-authorized provider of a substantial portion of the stand-alone products of our six key OEMs in these territories, which principally cover major oil and gas fields in the United States, for an average of approximately 40years. For Fiscal 2009, approximately 81.1% and 18.9% of our equipment sales revenues were derived from sales of engineered products and stand-alone products, respectively.We use equipment supplied to us by these OEMs in combination with our design, engineering, and manufacturing expertise to deliver a value-added, integrated solution to our customers. The following table lists the equipment we provide: Product line Product description Well Stimulation Equipment that includes fracturing pumps, blenders, hydration, chemical additive systems and control systems and software used to enhance oil and gas production Engines Internal combustion diesel and natural gas engines Power Generation Standby, emergency backup, fire suppression and prime power in a variety of configurations and capacities using natural gas and diesel engines Drilling, Workover and Well Servicing Rigs Various equipment used in drilling, workover and well servicing to find and/or enhance oil and gas production Transmissions Automatic transmissions and related products Prime Mover Packages Engineered packages; mating internal combustion engines to a transmission or torque converter to power specific customer applications Material Handling Forklift trucks and ancillary equipment Seismic Contract manufacturing of seismic equipment Rail Car Movers Engine-driven equipment used in rail car switching operations Coiled Tubing Well workover, stimulation and drilling equipment used on land and offshore applications which include patented products such as injector heads Other Various equipment utilized in the oil and gas services industry, such as cementing, nitrogen pumping and fluid pumping Aftermarket Parts and Service We provide aftermarket parts and service to customers in the oil and gas industry, as well as customers in the power generation, marine, mining, construction, commercial vehicle and material handling industries. Our aftermarket parts and service business supports equipment manufactured by approximately 100 manufacturers and, in certain cases, including for a substantial portion of our product offerings from our six key OEMs, we have been the only factory-authorized parts and service provider for specified territories, principally in major oil and gas fields in the United States. For Fiscal 2009, approximately 51.8% and 48.2% of revenues derived from our aftermarket parts and service business were related to parts and service, respectively. For Fiscal 2009, approximately 57.7% of the aftermarket parts and service revenues pertained to products sourced from our six key OEMs with whom we have had long-standing relationships. We believe there are a number of factors which affect our customer’s decision when choosing their supplier of aftermarket parts and service, including the customer’s preference to use factory-authorized parts and service, price, parts availability, level and number of experienced technicians, proximity to the customer’s location and flexibility to service products in the field. As of January 31, 2010, we employed approximately 673highly skilled service technicians utilizing approximately 580service bays in the United States, Canada and abroad. We also have significant capabilities to service the customer at their site due to our large number of technicians and our close proximity to the customer. Additionally, we maintain a substantial investment in parts inventory managed by our experienced parts personnel and provide aftermarket parts through our network of approximately 185authorized dealers. We believe that the broad installed base of our equipment, our customers’ general preference to use factory-authorized parts and service, our proximity to the customer, and our service capabilities provide us with a strong foundation for a stable aftermarket parts and service revenue stream. 5 Table of Contents Rental Our rental products primarily consist of generators, material handling equipment and air compressors that are offered to a wide range of end markets and are principally rented on a short-term basis as a complementary solution to equipment sales. As of January 31, 2010, our rental fleet consisted of over 1,250units. We are able to complement our equipment offerings by providing our customers the flexibility of renting certain equipment versus purchasing. Our rental products generate our highest margins and provide us with a strong return on our investment. The following table lists our rental products: Product line Product description Material Handling Equipment Forklift trucks, railcar movers and ancillary equipment Generators Engines/generators ranging from 25 to 2,000 kilowatts Air Compressors Air compressors ranging from 375 to 1,600 cubic feet per minute Our utilization rate of our available rental fleet for Fiscal 2009 was approximately 43.8% and we generally recover our costs to acquire rental equipment over a three-year period. The average useful life of our rental equipment is approximately five years and our practice is to sell a unit out of the rental fleet upon reaching its useful life. We closely monitor our utilization rate before making capital investments used to replenish or grow the rental fleet. Customersand Markets We maintain a broad customer base of more than 3,000 customers including leading oil and gas service companies, drilling contractors, integrated oil companies, and national oil companies, as well as customers in the power generation, marine, mining, construction, commercial vehicles and material handling industries. We are not dependent on any single customer and in Fiscal 2009 no single customer accounted for more than 8.9% of our total revenues. Our top 10 customers, which include domestic and international businesses, generated approximately 26.3% of our total revenues during Fiscal 2009. The demand of our customers for the products we provide has not historically been characterized by seasonality. During Fiscal 2009, customers in the oil and gas services market accounted for approximately 72.2% of our total revenues, compared to 78.7% and 80.8% in Fiscal 2008 and 2007, respectively. The following table lists the markets and types of customers we serve: Market Types of customers Oil and gas services Well stimulation providers, drilling contractors, well servicing companies, integrated oil companies and national oil companies Commercial vehicles Freight transportation companies, emergency services, transit authorities and recreational vehicle users. Primarily aftermarket parts and service Material handling Warehouse /distribution companies, manufacturing companies, chemical companies and various others utilizing forklifts and rail car spotters Power generation Providers of electricity for commercial and personal consumption Marine Offshore work boat providers, tug boat operators and recreational boat users Construction Commercial building and home construction companies and highway construction companies Government Federal agencies (such as the U.S.Department of Defense), state agencies (such as departments of transportation) and local agencies (such as departments of public works) Mining Companies involved in the extraction of raw materials through various mining methods Other Primarily authorized dealers and distributors of our products in various markets including the primary markets we serve and various other industries We believe that our wide range of high-quality standard products, demonstrated by our ISO 9001:2000 certifications, and our partnership based approach generate high levels of customer satisfaction and result in repeat business. 6 Table of Contents Sales and Marketing We primarily sell and market our products directly to our customers through our sales and service centers in the United States and abroad with a direct sales force of approximately 240 employees. We also utilize a network of approximately 185 authorized dealers and approximately 40 independent overseas sales representatives to market and distribute our products. Our equipment product lines are generally sold directly to the end users and in certain international markets, we may use authorized sales representatives to help facilitate the marketing of our products. Our aftermarket parts and service and rental product lines are provided to our customers on a direct basis. We also utilize a network of authorized dealers to market and distribute parts. Backlog As of January 31, 2010 and January 31, 2009, our unfilled equipment order backlog was $203.3million and $287.9 million, respectively. We expect to recognize a significant portion of the January 31, 2010 equipment order backlog as revenue in Fiscal 2010. We have seen significant declines in demand for our well stimulation and drilling rig products as a result of lower oil and gas prices, the tight credit markets and the weak U.S. and global economies. Backlog of $203.3 million as of January 31, 2010 includes $37.5 million of related party transaction reflecting an order from an affiliate of the Company's shareholder. Revenue recognition from this transaction will be deferred until title to the product passes to a third party and all other revenue recognition criteria have been met. A deposit in the amount of $9.4 million is recorded as a customer deposit in the consolidated balance sheet of the Company. Included in inventories, net is $5.8 million in costs related to this contract and no amounts have been recorded in the consolidated statements of operations through January 31, 2010. Our unfilled equipment orders that we include in equipment order backlog consist of written purchase orders and signed contracts accompanied, where required by our credit policies, by credit support (typically down payments or letters of credit) determined in accordance with our credit policies. Historically, cancellations are infrequent; however, these unfilled orders are generally subject to cancellation. Purchase options are not included in equipment order backlog until exercised. Competition We operate in highly fragmented and very competitive markets and as a result, we compete against numerous businesses. Some of our competitors have achieved substantially more market penetration with respect to certain products, such as coiled tubing and generators, and some of our competitors are larger and have greater financial and other resources. For our well stimulation, well servicing, drilling and coiled tubing products, our major competitor is National Oilwell Varco, Inc. In our rail car mover product line, we compete against Trackmobile, Inc. and Central Manufacturing Inc. and we compete with Cummins Inc. and Caterpillar, Inc. and their distributors for generators and other types of engine-driven products. ZF Industries Inc. and Twin Disc Incorporated are our primary competitors for transmissions. We believe that our customers base their decision to purchase equipment based on price, lead time and delivery, quality and aftermarket parts and service capabilities. For aftermarket parts sales, we compete with distributors of factory-authorized genuine parts, with providers of non-genuine parts and remanufactured parts and other distributors of genuine parts. For aftermarket service sales, the market is highly fragmented and characterized by numerous small, independent providers. We believe there are a number of factors that affect our customer’s decision when choosing their supplier of aftermarket parts and service, including their preference to use factory-authorized genuine parts and service. Customers also consider price, parts availability, level and number of experienced technicians, proximity to their location and flexibility to service products in the field. Our rental business focuses on generators, material handling equipment and air compressors and we compete with much larger companies, including United Rentals Inc., NationsRent Companies Inc., Hertz Equipment Rental Corporation and Aggreko plc. We believe our customers base their decision to rent equipment based on price, availability and aftermarket parts, support and service. We believe that the significant capital required to obtain and operate manufacturing facilities, acquire and maintain adequate inventory levels and hire and maintain an extensive and highly skilled labor force along with our long-standing relationships with our six key OEMs is a disincentive for new market entrants. Suppliers and Raw Materials In Fiscal 2009, approximately 72.7% of our cost of goods sold consisted of raw materials and component parts, with the other 27.3% being labor and overhead. Approximately 37.1% of the raw materials and component parts in cost of goods sold were obtained from our six key OEMs pursuant to long-standing relationships and 62.9% were obtained from a variety of other suppliers. Our supply agreements with our six key OEMs are non-exclusive, typically short term and generally have historically been renewed on an ongoing basis, however no assurances can be given that they will be renewed beyond their expiration dates. We have been the only factory-authorized provider of a substantial portion of our product offerings from these OEMs in the territories below for an average of approximately 40years. The following table lists our key OEMs, the products they provide, the designated geographic territories that we serve and the expiration date of our current supply agreements: OEM Supplier since Products Designated geographic territories Expiration date Detroit Diesel Corporation High-speed diesel engines Texas, Colorado, New Mexico, Wyoming, Western Nebraska, South Louisiana, Coastal Mississippi, Coastal Alabama and Colombia MTU Friedrichshafen Heavy-duty high-speed diesel and natural gas engines Texas, Colorado, New Mexico, Wyoming, Western Nebraska, South Louisiana, Coastal Mississippi, Coastal Alabama and Colombia Electro-Motive Diesel, Inc. Heavy-duty medium speed diesel engines Texas, Colorado, New Mexico, Oklahoma, Arkansas, Louisiana, Tennessee, Mississippi, Alabama, Mexico, Central America and parts of South America Hyster Company Material handling equipment Texas and New Mexico No expiration date Allison Transmission, Inc. Automatic transmissions, power shift transmissions and torque converters Texas, Colorado, New Mexico, Wyoming, Western Nebraska, South Louisiana, Coastal Mississippi, Coastal Alabama, Venezuela and Colombia Deutz Corporation Diesel and natural gas engines Colorado, Eastern Wyoming, Arizona, New Mexico, Texas, Oklahoma, Kansas, Arkansas, Louisiana, Mississippi, Western Tennessee, Venezuela and Colombia No expiration date Our six key OEMs supply us with diesel engines, transmissions, material handling equipment and natural gas engines, as well as the aftermarket parts used to support those components. We also purchase large fluid pumps, generators, hydraulic and electrical components, among many other items, from an extensive supplier base. Employees As of January 31, 2010, we had approximately 2,276 employees of whom approximately 1,957 were employed in the United States and Canada and approximately 319 were employed abroad. We consider our current labor relations to be good and do not have any employees in the United Statesand Canada that are represented by labor unions. See “Item 1A. Risk Factors—Our success is dependent on our ability to attract and retain qualified employees.” Manufacturing and Engineering Design Our manufacturing processes generally consist of fabrication, machining, assembly and testing. Many of our products are designed, manufactured and produced to clients’ specifications, often for long-life and harsh environment applications. To facilitate quality and productivity, we are continuing to implement a variety of manufacturing strategies including inventory management, flow line manufacturing, and integrated supply chain management. As a result of these manufacturing strategies, we have increased our capacity throughput, reduced our production costs and lowered manufacturing cycle times for our products. In addition, we have been successful in outsourcing the fabrication of subassemblies and components of our products, such as trailers, whenever costs are significantly lower and quality is comparable to our own manufacturing. Our manufacturing operations are principally conducted in 10locations around the United States and Canada. We strive to manufacture the highest quality products and are committed to improving the quality and efficiency of our products and processes. We are certified in compliance with ISO9001:2000. 7 Table of Contents Although we manufacture many of the components included in our products, the principal raw materials required for the manufacture of our products are purchased from our six key OEMs, and we believe that available sources of supply will generally be sufficient for our needs for the foreseeable future. Trademarks and Patents We rely on a combination of patent, trademark, copyright, unfair competition and trade secret laws in the United States and other jurisdictions, as well as employee and third party non-disclosure agreements, license arrangements and domain name registrations, as well as unpatented proprietary know-how and other trade secrets, to protect our products, components, processes and applications. In 2009, we acquired from SSSI and its affiliates all of their rights in the “Stewart& Stevenson” trademark and logo, which we had previously licensed from them. In the Crown Acquisition, we purchased from Crown all rights to the use of the “Crown” trademark and logo. With the exception of the “Stewart& Stevenson” trademark and logo, we do not believe any single patent, copyright, trademark or trade name is material to our business as a whole. Any issued patents that cover our proprietary technology and any of our other intellectual property rights may not provide us with adequate protection or be commercially beneficial to us and, if applied for, may not be issued. The issuance of a patent is not conclusive as to its validity or its enforceability. Competitors may also be able to design around our patents. If we are unable to protect our patented technologies, our competitors could commercialize technologies or products which are substantially similar to ours. With respect to proprietary know-how and other proprietary information, we rely on trade secrets laws in the United States and other jurisdictions and confidentiality agreements. Monitoring the unauthorized use of our technology is difficult and the steps we have taken may not prevent unauthorized use of our technology. The disclosure or misappropriation of our intellectual property could harm our ability to protect our rights and our competitive position. Environmental and Health and Safety Matters We are subject to a variety of federal, state, local, foreign and provincial environmental laws and regulations, including those governing the discharge of pollutants into the air or water, the management and disposal of hazardous substances and wastes and the responsibility to investigate and cleanup contaminated sites that are or were owned, leased, operated or used by us or our predecessors. Many of our operations require environmental permits and controls to prevent and limit air and water pollution. These permits contain terms and conditions that impose limitations on our manufacturing activities, production levels and associated activities and periodically may be subject to modification, renewal and revocation by issuing authorities. Fines and penalties may be imposed for non-compliance with applicable environmental laws and regulations and the failure to have or to comply with the terms and conditions of required permits. We believe that we are currently in compliance in all material respects with the terms and conditions of our permits. We are also subject to the federal Occupational Safety and Health Act and similar state and foreign laws which impose requirements and standards of conduct on our operations for the health and safety of our workers. We periodically review our procedures and policies for compliance with environmental and health and safety requirements. We believe that our operations are generally in compliance with applicable environmental regulatory requirements or that any non-compliance will not result in a material liability or cost to achieve compliance. Historically, the costs of achieving and maintaining compliance with environmental and health and safety requirements have not been material. Certain environmental laws in the United States, such as the federal Superfund law and similar state laws, impose liability for investigating and remediating contaminated sites on “responsible parties.” These include, for example: current owners and operators of the site; parties who owned or operated the site at the time hazardous substances were released or spilled at the site; parties who generated wastes and arranged to send them to the site for disposal and parties who transported wastes to the site. Liability under such laws is strict, meaning, for example, that current owners or operators can be liable even if all releases of hazardous substances occurred before they owned or operated the site, regardless of the lawfulness of the original disposal activities. Liability under such laws is also joint and several, meaning that a responsible party might be held liable for more than its fair share of investigation or cleanup costs. As a practical matter, however, when more than one responsible party is involved at a site, the costs of investigation and remediation are often allocated among the viable responsible parties on some form of equitable basis. In connection with each of the SSSI Acquisition and the Crown Acquisition, the previous owner has retained environmental liabilities relating to pre-closing conditions or occurrences, subject to certain dollar limitations and caps.As such, there is or could be contamination at some of our current or formerly owned or operated facilities for which we could be liable under applicable environmental laws. Regulatory Matters Our operations and the operations of our customers are subject to federal, state, local and provincial as well as other foreign laws and regulations relating to the protection of the environment and of human health and safety, including laws and regulations governing the investigation and clean up of contaminated properties, as well as air emissions, water discharges, waste management and disposal. These laws and regulations affect the products and services we design, market and sell, the facilities where we manufacture and service our products and our customers’ exploration and production activities. 8 Table of Contents In addition, the part of our business that consists of the sale, distribution, installation and warranty repair of large engines and transmissions used in commercial vehicle applications in Texas requires certain Texas state motor vehicle licenses which are subject to annual renewal. ITEM 1A.Risk Factors Our level of indebtedness could negatively affect our financial condition, adversely affect our ability to raise additional capital to fund our operations and harm our ability to react to changes to our business. At January 31, 2010, we had approximately $228.1 million of indebtedness, consisting of $70.9 million outstanding under our asset-basedrevolving credit facility, $150.0 million of our senior notes and $7.2 million of other notes payable.We may make additional borrowings under the revolving credit facility, which provides for maximum borrowings of $250.0 million (expandable, subject to certain conditions and commitments, to $325.0 million), at any time.Borrowings under our revolving credit facility accrue interest at a floating rate and, accordingly, an increase in interest rates would result in a corresponding increase in our debt servicing requirements.Subject to restrictions in the indenture governing our senior notes and our senior credit facility, we may also incur additional indebtedness. Our indebtedness could have important consequences to you, including the following: · our use of a substantial portion of our cash flow from operations to pay interest on our indebtedness will reduce the funds available to us for operations and other purposes; · our ability to obtain additional debt or equity financing for working capital, capital expenditures, product development, debt service requirements, acquisitions or general corporate purposes may be impaired; · our indebtedness could place us at a competitive disadvantage compared to our competitors that may have proportionately less debt; · our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate may be limited; and · our indebtedness makes us more vulnerable to economic downturns and adverse developments in our business. Our revolving credit facility and the indenture governing our senior notes impose significant operating and financial restrictions on us which may prevent us from pursuing our business strategies or favorable business opportunities. Our revolving credit facility and the indenture governing our senior notes impose significant operating and financial restrictions on us.These restrictions limit or prohibit, among other things, our ability to: · incur or assume indebtedness, or provide guarantees in respect of obligations of other persons; · purchase, redeem or repay subordinated indebtedness prior to stated maturities; · pay dividends on or redeem or repurchase our stock or make other distributions; · issue redeemable stock and preferred stock; · make loans, investments or acquisitions; · incur liens; · engage in sale/leaseback transactions; · restrict dividends, distributions, loans or other payments or asset transfers from our subsidiaries; · sell or otherwise dispose of assets, including capital stock of our subsidiaries; · enter into certain transactions with affiliates; · consolidate or merge with or into, or sell substantially all of our assets to, another person; · enter into new lines of business; and · otherwise conduct necessary corporate activities. The revolving credit facility and the senior notes contain financial and operating covenants with which we must comply during the terms of the agreements.These covenants include the maintenance of certain financial ratios, restrictions related to the incurrence of certain indebtedness and investments, and prohibition of the creation of certain liens.The financial covenant for the revolving credit facility requires a fixed charge coverage ratio, as defined in the underlying agreement, of at least 1.1 to 1.0; however, this covenant does not take effect until our available borrowing capacity is $30.0 million or less.The financial covenant for the senior notes is applicable were we to incur additional indebtedness (subject to various exceptions set forth in the underlying indenture) and requires that, after giving effect to the incurrence of such additional indebtedness, we have a consolidated coverage ratio, as defined in the underlying indenture, of at least 2.5 to 1.0. 9 Table of Contents A breach of any of these covenants or the inability to comply with the required financial ratios could result in a default under our revolving credit facility or our senior notes.If any such default occurs, the lenders under our revolving credit facility and the holders of our senior notes may elect to declare all outstanding borrowings, together with accrued interest and other amounts payable thereunder, to be immediately due and payable.The lenders under our revolving credit facility also have the right in these circumstances to terminate any commitments they have to provide further financings. Periodic economic and industry downturns may adversely impact our operating results. Our equipment sales business and, to a lesser extent, our aftermarket parts and service business depend primarily on the level of activity in the oil and gas industry. The oil and gas industry traditionally has been volatile, is highly sensitive to supply and demand cycles and influenced by a combination of long-term and cyclical trends including: · oil and gas prices and industry perceptions of future price levels; · the cost of exploring for, producing and delivering oil and gas;and · the ability of oil and gas companies to generate capital for investment purposes. Our customers in the oil and gas industry historically have tended to delay capital equipment projects, including maintenance and upgrades, during industry downturns.Accordingly, the current significant slowdown in the U.S. and worldwide economic activities which has followed the global financial crisis has resulted in delays in capital equipment projects, impacting the activities of the industries we serve.Ongoing difficulty in accessing credit markets has diminished product demand, adversely affecting activities in manufacturing and putting downward pressure on selling prices. In the United States, producers generally react to declining oil and gas prices by reducing expenditures. This has in the past and may in the future, adversely affect our business. Oil and gas prices have declined significantly from previous levels.We are unable to predict future oil and gas prices or the level of oil and gas industry activity. A prolonged low level of activity in the oil and gas industry now or in the future would adversely affect the demand for our products and services and our business, financial condition and results of operations. We face intense competition in each of our lines of business. We encounter competition in all areas of our business. The principal factors on which we compete include performance, quality, customer service, timely delivery of products, product lead times, global reach and presence, brand reputation, breadth of product line, quality of aftermarket service and support and price. In addition, our customers increasingly demand more technologically-advanced and integrated products, and we must continue to develop our expertise and technical capabilities in order to manufacture and market these products and associated services successfully. To remain competitive, we must invest continuously in the education of our workforce, manufacturing capabilities and efficiencies, marketing, client service and support, distribution networks and research and development. In the equipment sales business, where we experience our greatest levels of competition, we compete with a number of large, well-known OEMs, manufacturers and distributors that, in some cases, have greater financial and human resources, as well as broader geographical presence, than us. In our aftermarket parts and service business, we compete with regional and local non-genuine parts and service providers, our customers’ in-house service providers, non-OEM and remanufactured parts and service providers and, for certain product offerings, other factory-authorized providers. In our rental business, we compete against large, well-recognized companies. Maintaining a rental fleet requires significant investment from year-to-year. If our access to capital is substantially limited due to contractual restrictions or otherwise or if capital becomes more costly, we may not be able to make the investments necessary to remain competitive. Our international sales and aftermarket parts and service operations are subject to factors that could have an adverse effect on our business, financial condition and results of operations. We have significant sales to customers outside the United States and also maintain aftermarket parts and service operations outside the United States. In connection with the Crown Acquisition, we acquired significant manufacturing and service facilities in the U.S. and Calgary, Canada.As a result, for Fiscal 2009, we derived approximately 29.9% of our revenues from sales of products and services to customers outside the United States.Subject to normalization of the credit markets and the recovery of the global economic activity, we intend to continue to expand our international sales and operations. 10 Table of Contents Our international sales, manufacturing and aftermarket parts and service activities are subject to risks associated with the political, economic and other uncertainties inherent in foreign operations, which include, but are not limited to: · the effect of exchange rates on purchasing decisions and power of our foreign customers; · changes in exchange rates which could result in increases or decreases in our costs and earnings; · foreign exchange risks resulting from changes in foreign exchange rates which could increase or decrease our costs and earnings and the implementation of exchange controls; · limitations on our ability to reinvest earnings from operations in one country to fund the capital needs of our operations in another country; and · government regulation and the imposition of, or unexpected adverse changes in, foreign laws or regulatory requirements, including those pertaining to import duties and quotas, taxes, trade and employment restrictions. If we successfully grow our international operations, our exposure to these and other risks will increase. For example, to the extent we make significant investments in foreign facilities or otherwise expand our overseas presence, the risk that our assets and our income could be adversely affected by fluctuations in the value of local currencies will increase. The occurrence of any of the foregoing factors may have a material adverse effect on our business, financial condition and results of operations. In addition, many of our customers and the end-users of our equipment operate in international jurisdictions and so are subject to the foregoing risks as well as other risks associated with international operations. The occurrence of any of these factors may have a material adverse impact on the business and operations of our customers and end-users, which in turn may have a material adverse effect on us. If our arrangements with our suppliers, including our key OEMs, were to be adversely affected, our equipment sales and aftermarket parts and service businesses may suffer. We currently depend on a limited number of suppliers for certain important components for our products, which include diesel engines, transmissions, fluid pumps and material handling equipment. Our purchases from some of these suppliers are not made pursuant to long-term contracts and our arrangements with these suppliers may be terminated, in the case of certain arrangements, upon certain notifications and, otherwise, upon the occurrence of certain events, many of which may be beyond our control. The loss of any of these suppliers could have a material adverse effect on our business, financial condition and results of operations. In addition, a significant portion of the equipment that we sell is manufactured by, or incorporates components manufactured by, our six key OEMs: · Detroit Diesel Corporation, · MTU Friedrichshafen, · Allison Transmission, Inc., · Electro-Motive Diesel, Inc., · Hyster Company, and · Deutz Corporation. In Fiscal 2009, approximately 37.1% of our cost of goods sold was attributable to products purchased from these OEMs. In addition, in Fiscal 2009, a material portion of our revenues was attributable to (i)sales of equipment that included components manufactured by these suppliers and (ii)servicing and supplying parts for certain products provided by these OEMs, including parts and products that are components of the equipment we manufacture. Our OEM supplier arrangements, which are currently effective for varying periods of time and are not exclusive, are subject to risks that include: · the nonrenewal or termination, or material change in the terms, of such supplier contracts; · the acquisition of one or more of our six key OEMs by one of our competitors or another entity that could adversely affect our relationship; · the inability of our suppliers to provide us with sufficient quantities of equipment and parts to meet the demands of our customers; and · the appointment by our suppliers of additional providers in designated territories in which we are currently the only provider. 11 Table of Contents The occurrence of any of these could have a material adverse effect on our business, financial condition and results of operations. See “Item 1. Business—Suppliers and Raw Materials.” The occurrence of an event not fully covered by insurance could have a material adverse effect on our business, financial condition and results of operations. Our insurance does not provide coverage for all risks, and we cannot assure you that it will be adequate to cover all claims that may arise. The occurrence of an event not fully covered by insurance could have a material adverse effect on our business, financial condition and results of operations. Moreover, there can be no assurance that any particular type of insurance coverage will continue to be available to us in the future, that we will not accept retention of additional risk through higher insurance deductibles or otherwise or that we will be able to continue to purchase our desired level of insurance coverage at commercially reasonable rates. Because many of our products are complex and utilize many components, processes and techniques, undetected errors and design flaws may occur. Product defects result in higher product service, warranty and replacement costs and may cause damage to our customer relationships and industry reputation, all of which may negatively impact our results of operations. The industries we serve are subject to inherent risks, including equipment defects, malfunctions, failures and natural disasters. These risks may expose our customers to liability for personal injury, wrongful death, property damage, pollution and other environmental damage. We also may become involved in litigation related to such matters. Any litigation arising from a catastrophic occurrence involving our equipment or services could result in large claims for damages. Any increase in the frequency or severity of such incidents or the general level of compensation awards with respect to such incidents, could affect our ability to obtain projects from our customers or insurance. In addition to seeking compensation from us, customers who suffer losses as a result of the occurrence of such events may also reduce or terminate their business with us, which may further harm our results of operations. Our success is dependent on our ability to attract and retain qualified employees. There is significant demand in our industry for skilled technicians and other experienced qualified employees, including specialty servicing and material handling technicians, direct manufacturing labor and engineers. This demand is more pronounced in certain locations in which we operate where the demand for skilled workers is high. The delivery of our products and services requires personnel with specialized skills. A significant increase in the wages paid by competing employers could result in a reduction of our skilled labor force, increases in the wage rates that we must pay or both. If either of these events were to occur, our capacity and profitability could be diminished and our growth potential could be impaired. Our customers are generally quoted a fixed price for the equipment that we sell, which exposes us to the risk of cost overruns if we do not accurately estimate the costs associated with the product. Most of our equipment sales contracts are “fixed-price” contracts where the original price may be set at an early stage of the process. The terms of these contracts require us to guarantee the price of products and services we provide and to assume the risk that the costs to provide such products and services will be greater than anticipated. The profitability of these contracts is therefore dependent on the ability to reasonably predict the costs associated with performing the contracts. These costs may be affected by a variety of factors, some of which are beyond our control. Our failure to accurately estimate the resources required for a project or our failure to complete our contractual obligations in a manner consistent with the project plan upon which our fixed-price contract was based, could adversely affect our profitability and could have a material adverse effect on our business, financial condition and results of operations. We are susceptible to adverse weather conditions affecting the Gulf Coast. Certain areas in and near the Gulf Coast experience hurricanes and other extreme weather conditions on a relatively frequent basis. Our headquarters, manufacturing and aftermarket parts and service facilities in Houston are susceptible to significant damage and our New Orleans and other Gulf Coast facilities are subject to significant damage or total loss by these storms. Damage caused by high winds and floodwater could potentially cause us to curtail operations at these facilities for a significant period of time until damage can be assessed and repaired. Moreover, even if we do not experience direct damage from any of these storms, we may experience disruptions in our operations because customers may curtail their activities due to damage to their facilities in and near the Gulf of Mexico. 12 Table of Contents Due to the losses as a consequence of the hurricanes that affected the Gulf Coast in 2005 and 2008 and that may occur again in the future, we may not be able to obtain future insurance coverage comparable with that of prior years, thus putting us at a greater risk of loss due to severe weather conditions. Our premiums for hurricane insurance have increased and future hurricanes in the region, particularly those of comparable magnitude, may increase costs and deductibles further, or limit maximum aggregate recoveries under available policies. Any significant uninsured losses could have a material adverse effect on our business, financial condition and results of operations. We may continue to expand through acquisitions of other companies, which may divert our management’s attention, may result in dilution to our stockholders and may consume resources that are necessary to sustain our business. We may not be able to successfully integrate acquired businesses with our business and we may not realize the anticipated benefits of such acquisitions. Acquiring complementary businesses from third parties is an important part of our growth strategy. Our acquisition strategy depends on the availability of suitable acquisition candidates at reasonable prices. This strategy also depends on our ability to resolve challenges associated with integrating acquired businesses into our existing business. These challenges include: · integration of product lines, sales forces, customer lists and manufacturing facilities; · development of expertise outside our existing business; · diversion of management time and resources; · harm to our existing business relationships; · the potential loss of key employees of the acquired business;and · possible divestitures, inventory write-offs and other charges. We cannot be certain that we will find suitable acquisition candidates or that we will be able to meet these challenges successfully. An acquisition could absorb substantial cash resources, require us to incur or assume debt obligations, or issue additional common or preferred equity. Restrictions in the agreements governing our indebtedness may prohibit us from obtaining additional financing and if we are not able to obtain financing, we may not be in a position to consummate acquisitions. Negotiating these transactions can be time-consuming, difficult and expensive, and our ability to close these transactions may often be subject to approvals, such as government regulation, which are beyond our control. Consequently, we can make no assurances that these transactions, once undertaken and announced, will close. In addition, the combined entity may have lower revenues or higher expenses and therefore may not achieve the results that we anticipated at the time of the acquisition. Acquired entities also may be highly leveraged, dilutive to our earnings per share or may have unknown liabilities. Our operations and our customers’ operations are subject to a variety of environmental, health and safety laws and regulations that may increase our costs, limit the demand for our products and services or restrict our operations. Our operations and the operations of our customers are subject to federal, state, local, foreign and provincial laws and regulations relating to the protection of the environment and of human health and safety, including laws and regulations governing the investigation and clean up of contaminated properties, as well as air emissions, water discharges, waste management and disposal. These laws and regulations affect the products and services we design, market and sell, as well as the facilities where we manufacture and service our products. In addition, environmental laws and regulations could limit our customers’ activities in the oil and gas sector and subsequently the demand for our products. Environmental laws and regulations may provide for “strict liability” for damages to the environment or natural resources or threats to public health and safety, rendering a party liable without regard to negligence or fault on the part of such party. Sanctions for noncompliance may include revocation of permits, temporary or permanent shutdown of certain operations, corrective action orders, administrative or civil penalties, and criminal prosecution. Some environmental laws and regulations provide for joint and several strict liability for the investigation or remediation of spills and releases of hazardous substances, rendering a party potentially responsible for more than its fair share of, or the entire, liability. In addition, we may become subject to claims alleging personal injury or property damage as a result of alleged exposure to hazardous substances, as well as damage to natural resources. Pursuant to certain environmental laws and regulations, we may become subject to liability (including with respect to off-site disposal matters or formerly owned or operated facilities) for the conduct of or conditions caused by others, or for our own acts that were in compliance with all applicable laws and regulations at the time such acts were performed. Any of these laws and regulations could result in claims, fines, expenditures or other requirements that could have a material adverse effect on our business. 13 Table of Contents We invest financial and managerial resources to comply with environmental laws and regulations and anticipate that we will continue to do so in the future. We cannot determine the future cost of compliance or the impact of environmental regulation on our future operations. The modification of, or changes in the enforcement of, existing laws or regulations, or the adoption of new laws or regulations imposing more stringent environmental restrictions, could have a material adverse effect on our business, financial condition and results of operations. Our businesses are subject to a variety of other regulatory restrictions, such as those governing workplace safety and health. The failure to comply with these rules may result in civil penalties and criminal prosecution. Further, laws and regulations in this and other areas are complex and change frequently. Changes in laws or regulations, or their enforcement or interpretation, could subject us to material costs. We cannot determine the extent to which our future operations and earnings may be so affected. Failure to maintain key licenses could have a material impact on our operations. The part of our business that consists of the sale, distribution, installation and warranty repair of large engines and transmissions used in commercial vehicle applications in Texas requires certain Texas state motor vehicle licenses which are subject to annual renewal. While these licenses have historically been renewed on a regular basis, there can be no assurance that any particular license will be renewed in the future. The termination of, or failure to renew, licenses could have a material adverse effect on our financial position, results of operations and cash flows. We may be unable to adequately protect or enforce our own intellectual property rights or the value thereof, including our rights to use the “Stewart& Stevenson” and “Crown”trademarks, which could have a material adverse effect on our business. The protection of our patents, trademarks, service marks, copyrights, trade secrets, domain names and other intellectual property rights, including know-how, confidential or proprietary technical and business information, is important to our businesses. In particular, our rights to the “Stewart& Stevenson” and “Crown” trademarks and logos are important to our sales and marketing efforts. To protect our intellectual property, including our know-how and other proprietary information, we rely on a combination of copyright, patent, trademark, domain name, trade secret and unfair competition laws, along with confidentiality procedures, contractual provisions and other similar measures.We have registrations for some of our trademarks in certain countries, such as the United States. Nevertheless, protection for intellectual property rights is territorial and protection may not be available or enforceable in every country in which our intellectual property and technology is used. Accordingly, we cannot ensure our ability to use, on an exclusive basis or otherwise, without risk, our intellectual property, including the “Stewart& Stevenson” and “Crown” trademarks and logos, particularly in countries where we, or our licensors, do not have trademark registrations, patents for our technology or copyright protection. The risks include, among others, potentially being sued for infringement or other violations, paying related damage awards or other fees and costs or having to redesign or cease use of our intellectual property in a country where a third party has previously established rights in such intellectual property. With respect to intellectual property for which we or our licensors currently have protection, there is also the risk that: · the patents, copyrights, trademarks, domain names, intellectual property licenses and other intellectual property held by, used and/or licensed to us, may be challenged, rejected or determined to be invalid;and · the confidentiality procedures we have in place for maintaining trade secrets and other proprietary information are not properly followed which may result in the loss of such rights. Policing and enforcing our intellectual property rights, protecting our trade secrets and other know-how, and determining the validity and scope of our intellectual property and related rights, is essential, but requires significant resources, particularly if litigation is necessary. Potential litigation could divert our management’s time, attention and resources, delay our product shipments or require us to enter into royalty or license agreements. Moreover, the value of our intellectual property rights may be impaired without infringement occurring. For example, if other entities that have rights to use the “Stewart & Stevenson” or “Crown” trademark and logo engage in activities that generate adverse publicity or otherwise harm the value of the “Stewart& Stevenson” or “Crown” brand, we may be adversely affected even though those activities may be unrelated to our businesses and we have no control over them. 14 Table of Contents As an SEC reporting company, we are subject to additional regulation and will incur additional administrative costs relating to compliance with U.S.securities laws. We are subject to reporting and other obligations under the Securities Exchange Act of 1934. These requirements include the preparation and filing of detailed annual, quarterly and current reports. In addition, we are required to keep abreast of and comply with material changes in the applicable rules and regulations promulgated by the SEC, including the changes and requirements mandated by the Sarbanes-Oxley Act of 2002. Compliance with these rules and regulations has resulted in an ongoing increase in our legal, audit and financial compliance costs, the diversion of management attention from operations and strategic opportunities and has made legal, accounting and administrative activities more time-consuming and costly. We may also incur higher costs to maintain insurance for directors and officers. If we fail to maintain an effective system of internal controls, we may not be able to report our financial results accurately or prevent fraud. We produce our financial statements in accordance with the requirements of U.S. generally accepted accounting principles (“GAAP”); however, while we have performed our own attestation as to the effectiveness of our internal controls over financial reporting, our independent registered public accounting firm has not yet attested to the effectiveness of our internal accounting controls over financial reporting pursuant to Section404 of the Sarbanes-Oxley Act (“Section404”). Effective internal controls are necessary for us to provide reliable financial reports and to prevent fraud. Our efforts to maintain an effective system of internal controls may not be successful, and we may be unable to maintain adequate controls over our financial processes and reporting in the future, including compliance with the obligations under Section404. Any failure to maintain effective controls, difficulties encountered in their implementation or other effective improvement of our internal controls could impact our operating results or cause us to fail to meet our reporting obligations. Given the difficulties inherent in the design and operation of internal controls over financial reporting, in the future, we or our independent registered public accounting firm may not be able to conclude that our internal controls are effective. Ineffective internal controls subject us to regulatory scrutiny and a loss of confidence in our reported financial information, which could have an adverse effect on our business. The interests of the controlling holder of our common equity may not be aligned with your interests. Mr.Hushang Ansary, our Chairman of the Board of Directors, indirectly owns a majority of our common equity. As a result, Mr.Ansary is in a position to control our affairs, policies and decisions to enter into any transaction. In this context, circumstances may occur in which the interests of Mr.Ansary as an equity owner may conflict with the interests of holders of our senior notes. In addition, Mr.Ansary may have an interest in pursuing acquisitions, divestitures or other transactions that could enhance his equity investment in us, even though such transactions might involve risks to holders of our senior notes. ITEM 1B.Unresolved Staff Comments None. ITEM 2. Properties In addition to our leased headquarters in the central business district of Houston, Texas, we also maintain over 2.3million square feet of manufacturing, service and sales facilities throughout the central U.S., Canada, Venezuela and Colombia, as well as sales offices in Beijing and Moscow. We have a total of 59facilities, of which 50 are located in the United States and Canada, consisting of 18 owned and 32 leased properties.The remaining9, all of which are leased, are located abroad. Furthermore, the facilities contain over 290 acres of land to be used for future expansions.We believe our properties are in good condition, well-maintained and sufficient for our current operations. 15 Table of Contents Our facilities are located close to major onshore and offshore petroleum fields in the United States and in a number of the world’s energy producing nations. A summary of our major locations is shown below: Location Leased /Owned Type Dallas, TX Owned Manufacturing /Service /Sales Houston, TX (East) Owned Manufacturing /Service /Sales Houston, TX (Northwest) Owned Manufacturing /Service /Sales Odessa, TX Owned Manufacturing /Service /Sales Denver, CO Owned Manufacturing /Service /Sales SanAntonio, TX Owned Service /Sales New Orleans, LA Owned/Leased Manufacturing /Service /Sales Farmington, NM Owned Service /Sales Corpus Christi, TX Owned Service /Sales Odessa, TX Leased Manufacturing /Service /Sales Edmond, OK Leased Manufacturing /Service /Sales Victoria, TX Leased Manufacturing /Service /Sales Calgary, Canada Leased Manufacturing /Service /Sales ITEM 3.Legal Proceedings In July 2009, we settled an arbitration action brought against one of our suppliers and us.Fiscal 2009 results of operations, after insurance proceeds and receipt of certain inventory, were negatively impacted by approximately $3.5 million, which is recorded in selling and administrative expenses. The settlement resolved the arbitration action and resulted in dismissal and release of all claims alleged. The State of Texas began conducting a sales and use tax audit for the fiscal years 2006 through 2008 during Fiscal 2009.During the second quarter of Fiscal 2009, management completed a preliminary analysis and recorded a charge of $3.4 million to selling and administrative expenses and other current liabilities.This amount represents management’s best estimate of probable loss, though such loss could be higher or lower and remains subject to the audit by the State of Texas. We are in discussions with our customers and will attempt to recoup such sales tax where possible and will record such recoveries, if any, upon receipt. We are also a defendant in a number of lawsuits relating to matters normally incident to our business.No individual case, or group of cases presenting substantially similar issues of law or fact, is expected to have a material effect on the manner in which we conduct our business or on our consolidated results of operations, financial position or liquidity.We maintain certain insurance policies that provide coverage for product liability and personal injury cases.We have established reserves that we believe to be adequate based on current evaluations and our experience in these types of claim situations.Nevertheless, an unexpected outcome or adverse development in any such case could have a material adverse impact on our consolidated results of operations in the period in which it occurs. ITEM 4.Submission of Matters to a Vote of Security Holders None. PART II ITEM 5.Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities As of January 31, 2010, there were four record holders of our outstanding units.There is no established public trading market for any class of our common equity. Subsequent to the SSSI Acquisition, our income is reported for federal and certain states by our shareholders. We make quarterly distributions to them to fund these tax obligations. During Fiscal 2009, 2008 and 2007, $5.6 million, $33.6 million and $20.3million, respectively, was distributed to shareholders for their tax obligations. 16 Table of Contents ITEM6.Selected Financial Data The following table sets forth our selected historical consolidated financial data as of and for the five years ended January31, 2006, 2007, 2008, 2009 and 2010.The selected historical consolidated financial data as of and for each of the years ended January31, 2007, 2008, 2009 and 2010 were derived from our audited consolidated financial statements included elsewhere in this Annual Report or in our previous filings. The data for the year ended January31, 2006 has been derived by combining the results of the business acquired in the SSSI Acquisition (the “SSSI Acquired Business”) for the period of February1, 2005 to January22, 2006 and our results for the period of January23, 2006 to January31, 2006, which are not included in this Form 10-K. You should read this information in conjunction with the discussion under “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes thereto included elsewhere in this Annual Report. Year ended January 31, Combined Successor 2006 (2) (In thousands, except per unit data) (Non-GAAP) Statement of operations data: Sales $ Cost of sales Gross profit Selling and administrative expenses Other (income) expense, net ) 54 Operating profit (loss) ) Interest expense, net Earnings (loss) from continuing operations before income taxes ) Income tax expense (1) Net earnings (loss)from continuing operations ) Loss from discontinued operations, net of tax ) — Net earnings (loss) ) Preferred dividends ) ) — — — Net earnings (loss) available for common unit holders $ ) Net earnings (loss) from continuing operations per unit: Basic $ ) Diluted $ ) Net earnings (loss) available for common unit holders per common unit: Basic $ ) Diluted $ ) Weighted average units outstanding: Basic Diluted Balance sheet data (end of period): Working capital $ Cash& cash equivalents Property, plant and equipment, net Total assets Total debt Total shareholders’ equity 17 Table of Contents We conduct our operations as Stewart& Stevenson LLC, a limited liability company, and, as a result, U.S.federal and certain state income taxes are paid by the holders of our equity interests. Therefore, no U.S.federal income tax expense was recorded in our statements of operations for the period from January23, 2006 to January31, 2006 and the years ended January31, 2007, 2008, 2009 and 2010. The amounts shown reflect taxes paid to foreign jurisdictions and certain state taxes. The statement of operations data for the year ended January31, 2006 is a non-GAAP financial measurement. The data for the year ended January31, 2006 has been derived by combining the SSSI Acquired Business’ results for the period of February1, 2005 to January22, 2006 and our results for the period of January23, 2006 to January31, 2006. We have included the combined financial data for Fiscal 2005 because we believe that a full year measurement for Fiscal 2005 is more useful to investors to analyze our operating results. See below for a reconciliation of the audited financial statements to the Combined Fiscal 2005 Non-GAAP financial data included above. Our operating results for the period from February1, 2005 to January22, 2006 reflect carved-out presentations of the SSSI Acquired Business from the Predecessor’s financial statements presented on a stand-alone basis. For the purposes of presenting Fiscal 2005 data, we have combined the period of February1, 2005 to January22, 2006 from the carved-out Predecessor financial statements with our operating results for the period of January23, 2006 to January31, 2006. This combined presentation for the year ending January31, 2006 reflects a non-GAAP financial measurement and the combined results are not intended to reflect pro forma results, as if the businesses were combined for the entire fiscal year. However, the combined Fiscal 2005 data is presented in order to provide a more meaningful measure of our financial performance in Fiscal 2005 as it reflects an entire year of operations. Although there were certain changes to the successor depreciation and amortization expense as a result of purchase accounting adjustments, these adjustments did not have a material impact in Fiscal 2005. The following table provides a reconciliation of the audited financial statements to the combined Fiscal 2005 results: Predecessor Successor February 1, 2005 to January 22, 2006 January 23, 2006 to January 31, 2006 Combined Fiscal 2005 (In thousands) (non-GAAP) Statement of operations data: Sales $ $ $ Cost of sales Gross profit Selling and administrative expenses Other income, net ) ) ) Operating profit Interest expense, net Earnings (loss) from continuing operations before income taxes ) Income tax expense — Net earnings (loss) from continuing operations ) Loss from discontinued operations, net of tax ) — ) Net earnings (loss) ) Preferred dividends — ) ) Net earnings (loss) available for common unit holders $ $ ) $ Segment results data: Sales Equipment $ $ $ Aftermarket parts and service Rental Total sales $ $ $ Operating profit (loss) Equipment $ $ $ Aftermarket parts and service Rental 63 Corporate ) ) ) Total operating profit $ $ $ 18 Table of Contents The presentation of the carved-out Predecessor financial statements requires certain assumptions in order to reflect the business as a stand-alone entity. The Predecessor financial statements also include 19 operating business units which were exited by the Predecessor’s Power Products Segment prior to the SSSIAcquisition. The results of these exited businesses were reflected as discontinued operations in the Predecessor financial statements. The acquired businesses were reflected as continuing operations in the Predecessor financial statements. ITEM 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with “Selected Financial Data” and our consolidated financial statements and related notes thereto included in this Annual Report. The following information contains forward-looking statements, which are subject to risks and uncertainties. Should one or more of these risks or uncertainties materialize, our actual results may differ from those expressed or implied by the forward-looking statements. Overview We are a leading designer, manufacturer and marketer of specialized equipment and provide aftermarket parts and service to the oil and gas and other industries that we have served for over 100years. Our diversified product lines include equipment for well stimulation, well servicing and workover rigs, drilling rigs, coiled tubing, cementing, nitrogen pumping, power generation and electrical systems as well as engines, transmissions and material handling equipment. We have a substantial installed base of equipment, which provides us with significant opportunities for recurring, higher-margin aftermarket parts and service revenues and also provide rental equipment to our customers. Earnings before interest, taxes, depreciation and amortization (“EBITDA”) is a non-GAAP financial measurement.We use EBITDA because we believe that such a measurement is a widely accepted financial indicator used by investors and analysts to analyze and compare companies on the basis of operating performance and to make informed investment decisions. You should not consider it in isolation from or as a substitute for net earnings or cash flow measures prepared in accordance with GAAP or as a measure of profitability or liquidity. EBITDA calculations made by one company may not be comparable to EBITDA calculations made by another company. In Fiscal 2009, we generated revenues of $688.7million, operating loss of $2.6million and EBITDA of $15.8 million, compared with revenues of $1,217.1million, operating profit of $78.1million and EBITDA of $97.0 million in Fiscal 2008, representing decreases of 43.4%, 103.3% and 83.7%, respectively. Fiscal 2008 represented decreases of 8.9%, 38.1% and 33.2%, respectively when compared to revenues of $1,335.4million, operating profit of $126.1million and EBITDA of $145.3 million in Fiscal 2007. The following table provides a reconciliation of net earnings from continuing operations (a GAAP financial measure) to EBITDA (a non-GAAP financial measure): Fiscal Year Ended January 31, (In thousands) Net earnings (loss) from continuing operations $ ) $ $ Interest expense Income tax expense Depreciation and amortization EBITDA $ $ $ Sales of our equipment are significantly driven by the capital spending programs of our customers. Due to low customer confidence resulting from the downturn in the U.S. and global economies, unstable oil and gas prices and the tight credit markets, many of our customers have curtailed their capital expenditures, resulting in decreased revenues. On February26, 2007, we acquired substantially all of the operating assets and assumed certain liabilities of Crown, a supplier of well stimulation, drilling, workover, and well servicing rigs to the oil and gas industry. The Crown Acquisition enhanced our position as a leading supplier of well stimulation, coiled tubing, cementing and nitrogen pumping equipment and expanded our product offerings to include drilling rigs, and a full range of workover and well servicing rigs. As a result of the Crown Acquisition, we have increased our manufacturing capabilities and broadened the markets we serve with an extensive manufacturing facility in Calgary, Alberta, Canada and four service facilities in strategic locations in the United States. Our results of operations for Fiscal 2007 reflect the impact of the Crown Acquisition for the period from February26, 2007 to January 31, 2008. 19 Table of Contents Our Historical Financial Information Our fiscal year begins on February 1 of the stated year and ends on January 31 of the following year. For example, Fiscal 2009 began on February1, 2009 and ended on January31, 2010. We report results on the fiscal quarter method with each quarter comprising approximately 13weeks. Stewart& Stevenson LLC was formed for the purpose of acquiring from SSSI and its affiliates substantially all of the equipment, aftermarket parts and service and rental businesses that primarily serve the oil and gas industry.We began operations on January23, 2006 upon consummation of the SSSI Acquisition pursuant to which we acquired substantially all of the assets and operations of SSSI’s Power Products and Engineered Products operating segments. Upon acquiring these businesses, these operations were combined and restructured into three reportable operating segments: Equipment, Aftermarket Parts and Service and Rental. We conduct our operations as Stewart& Stevenson LLC, a limited liability company, and, as a result, U.S.federal and certain state income taxes are paid by the holders of our equity interests. Therefore, no U.S.federal income tax expense was recorded in our statement of operations for the years ended January31, 2008, January 31, 2009 and January 31, 2010. Critical Accounting Policies Use of Estimates and Assumptions: The preparation of financial statements in conformance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. We evaluate our estimates on an ongoing basis, based on historical experience and various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ from these estimates. Revenue Recognition:Revenue from equipment and parts sales is recognized when the product is shipped, collection is reasonably assured, risks of ownership have been transferred to and accepted by the customer and contract terms are met.Cash discounts or other incentives to customers are recorded as a reduction of revenue.Revenue from service agreements is recognized as earned, when services have been rendered.Revenue from rental agreements is recognized on a straight-line basis over the rental period. We report revenue net of any revenue-based taxes assessed by governmental authorities. With respect to long-term contracts that extend beyond two fiscal quarters, revenue is recognized using the percentage-of-completion method.The majority of our long-term contracts are fixed-price contracts, and measurement of progress toward completion is based on direct labor hours incurred.Changes in estimates for revenues, costs to complete and profit margins are recognized in the period in which they are reasonably determinable.Any anticipated losses on uncompleted contracts are recognized whenever evidence indicates that the estimated total cost of a contract exceeds its estimated total revenue.With respect to cost-plus-fixed-fee contracts, we recognize the fee ratably as the actual costs are incurred, based upon the total fee amounts expected to be realized upon completion of the contracts.Bid and proposal costs are expensed as incurred. Recoverable costs and accrued profits not yet billed (“Unbilled Revenue”) represent the cumulative revenue recognized less the cumulative billings to the customer. Any billed revenue that has not been collected is reported as accounts receivable. The timing of when we bill our customers is generally based upon advance billing terms or contingent upon completion of certain phases of the work, as stipulated in the contract. Billings in excess of incurred costs represent progress billings in excess of Unbilled Revenue. We frequently sell equipment together with “start-up” services, which typically involve adding fuel to the engine, starting the equipment for the first time, and observing it to ensure that it is operating properly.In cases where start-up services are required on an equipment sale, the estimated start-up costs are accrued when revenue from the equipment sale is recognized. Accounts Receivable: Accounts receivable are recorded when billed and represent claims against third parties that will be settled in cash.The carrying value of our accounts receivable, net of the allowance for doubtful accounts, represents the estimated net realizable value.We maintain an allowance for doubtful accounts for estimated losses related to credit extended to our customers. We base such estimates on our current accounts receivable aging and historical collections and settlements experience, existing economic conditions and any specific customer collection issues we have identified. Uncollectible accounts receivable are written off when we determine that the balance cannot be collected. 20 Table of Contents Inventories:Inventories are stated at the lower of cost or market, with cost primarily determined on a first-in, first-out (“FIFO”) basis and market determined on the basis of estimated realizable values. We purchase a considerable amount of our inventory for resale from independent manufacturers pursuant to distribution agreements.Cost represents invoice or production cost for new items and original cost less allowance for condition for used equipment inventory.Production cost includes material, labor and manufacturing overhead.When circumstances dictate, we write inventory down to its estimated realizable value based upon assumptions about future demand, technological innovations, market conditions, plans for disposal and the physical condition of products.Shipping and handling costs are expensed as incurred in cost of sales.Shipping and handling costs billed to customers are recorded as sales. Business Combinations and Goodwill and Indefinite-Lived Intangible Assets:Goodwill and intangible assets acquired in connection with business combinations represent the excess of consideration over the fair value of tangible net assets acquired. Certain assumptions and estimates are employed in determining the fair value of assets acquired and liabilities assumed, as well as in determining the allocation of goodwill to the appropriate reporting unit. We perform an impairment test for goodwill and indefinite-lived intangible assets annually during the fourth quarter, or earlier if indicators of potential impairment exist, as occurred during our Fiscal 2009 second quarter. Our goodwill impairment test involves a comparison of the fair value of each of our reporting units with their carrying value. Our impairment test for indefinite-lived intangible assets involves the comparison of the fair value of the intangible asset and its carrying value. The fair value is determined using discounted cash flows (“income approach”) and other market-related valuation models, including earnings multiples (“public company market approach”) and comparable asset market values (“transaction approach”). Certain estimates and judgments are required in the application of these fair value models. The income approach consists of estimating the future cash flows that are directly associated with each of our reporting units. We performed our annual impairment test during the fourth quarter, as well as an interim impairment test during the second quarter, and determined that no impairment exists. During Fiscal 2009 we assigned a weighting of 40% to the income approach, 40% to the public company market approach and 20% to the transaction approach, which is consistent with Fiscal 2008.For the Fiscal 2009 year end test, the fair value exceeded the carrying value for one of our reporting units by 11.4%, or $9.6 million.The material assumptions used for the income approach included a weighted average cost of capital of 20.5% and a long-term growth rate of 4.5%.This reporting unit had a goodwill balance of $26.7 million at January 31, 2010.Under the income approach, a one percentage point increase in the discount rate and a one percentage point decrease in the long-term growth rate would have decreased the fair value of this reporting unit by $2.5 million.Under the public company market and transaction approaches, a 10% decrease in the multiples used would have decreased the fair value of this reporting unit by $3.6 million and $1.4 million, respectively. There are significant inherent uncertainties and management judgment involved in estimating the fair value of each reporting unit, including historical experience and future expectations such as budgets and industry projections.While we believe we have made reasonable estimates and assumptions to estimate the fair value of our reporting units, it is possible that a material change could occur.If actual results are not consistent with our current estimates and assumptions, or the current economic conditions worsen or recover at a slower pace, goodwill impairment charges may be recorded in future periods. Long-Lived Assets:Long-lived assets, which include property, plant and equipment and definite-lived intangibles, comprise a significant amount of our total assets. In accounting for long-lived assets, we must make estimates about the expected useful lives of the assets and the potential for impairment based on the fair value of the assets and the cash flows they are expected to generate. The value of the long-lived assets is then amortized over their expected useful lives. A change in the estimated useful lives of our long-lived assets would have an impact on our results of operations. We estimate the useful lives of our long-lived asset groups as follows: Buildings 10-25years Leasehold improvements Lesser of lease term or asset life Rental equipment 2-8years Machinery and equipment 4-7years Computer hardware and software 3-4years Intangible assets 4 months-27years In estimating the useful lives of our property, plant and equipment, we rely primarily on our actual experience with the same or similar assets. The useful lives of our intangible assets are determined by the years over which we expect the assets to generate a benefit based on legal, contractual or regulatory terms. 21 Table of Contents We assess the valuation of components of our property, plant and equipment and other long-lived assets whenever events or circumstances dictate that the carrying value might not be recoverable. We base our evaluation on indicators such as the nature of the assets, the future economic benefit of the assets, any historical or future profitability measurements and other external market conditions or factors that may be present. If such factors indicate that the carrying amount of an asset or asset group may not be recoverable, we determine whether impairment has occurred by analyzing an estimate of undiscounted future cash flows at the lowest level for which identifiable cash flows exist. If our estimate of undiscounted future cash flows during the estimated useful life of the asset is less than the carrying value of the asset, we recognize a loss for the difference between the carrying value of the asset and its estimated fair value, measured by the present value of estimated future cash flows or other means, as appropriate under the circumstances. Warranty Costs:We generally provide product and service warranties for periods of six to 18months. Based on historical experience and contract terms, we accrue the estimated cost of product and service warranties at the time of sale or, in some cases, when specific warranty problems are identified. Accrued warranty costs are adjusted periodically to reflect actual experience. Certain warranty and other related claims involve matters of dispute that ultimately are resolved by negotiation, arbitration or litigation. Occasionally, a material warranty issue can arise that is beyond our historical experience. We accrue for any such warranty issues as they become known and estimable. Customer Deposits:We sometimes collect advance customer deposits to secure customers’ obligations to pay the purchase price of ordered equipment.For long-term construction contracts, these customer deposits are recorded as current liabilities until construction begins. During construction, the deposit liability is reclassified into billings in excess of incurred costs and, ultimately, recognized into revenue under the percentage-of-completion method.For all other sales, these deposits are recorded as current liabilities until revenue is recognized. Insurance:We maintain a variety of insurance for our operations that we believe to be customary and reasonable. We are self-insured up to certain levels in the form of deductibles and retentions for general liability, vehicle liability, group medical and workers’ compensation claims. Other than normal business and contractual risks that are not insurable, our risks are commonly insured against and the effect of a loss occurrence is not expected to be significant. We accrue for estimated self-insurance costs and uninsured exposures based on estimated development of claims filed and an estimate of claims incurred but not reported as of each balance sheet date. We regularly review estimates of reported and unreported claims and provide for losses accordingly. Substantially all obligations related to general liability, vehicle liability, group medical and workers’ compensation claims related to the SSSI Acquisition and the Crown Acquisition were retained by SSSI and Crown, respectively. Comparison of the Results of Operations—Fiscal 2009 and Fiscal 2008 Sales—For Fiscal 2009, our sales were $688.7 million, a decrease of $528.5 million, or 43.4%, compared to Fiscal 2008 sales of $1,217.1million. Sales declined in all segments. The decrease in sales impacted all segments and results from low customer confidence due to the weak U.S. and global economies, tight credit markets and unstable gas and oil prices. A breakdown of sales for these periods is as follows: Fiscal Year Ended January 31, Change $ % (In thousands) Sales Equipment $ $ $ ) -50.1 % Aftermarket parts and service ) -28.5 % Rental ) -53.2 % Total sales $ $ $ ) -43.4 % Sales of equipment fell by 50.1%, or $397.3 million, during Fiscal 2009 compared to Fiscal 2008. The decrease in sales was primarily attributable to lower sales volumes across all product lines except power generation ($445.9 million). Well stimulation, seismic and rig sales represented approximately 69.3% of the decline.The decrease was partially offset by an increase in power generation sales of $48.6 million compared to Fiscal 2008. Aftermarket parts and service sales fell by 28.5%, or $109.1 million, to $273.6 million during Fiscal 2009 from $382.8 million in Fiscal 2008.Parts sales fell by $72.3 million and service sales fell by $36.8 million. 22 Table of Contents Rental sales fell by 53.2%, or $22.0 million, during Fiscal 2009 when compared to Fiscal 2008. Rental sales during Fiscal 2008 included revenues of approximately $11.2 million related to Hurricanes Gustav and Ike which were not repeated during Fiscal 2009. Gross profit—Our gross profit was $111.6 million for Fiscal 2009, a decrease of $103.4 million, compared to $215.0 million in Fiscal 2008, reflecting a decline in gross profit margin from 17.7% to 16.2%, due to lower sales volumes, product mix and pricing pressures. The equipment segment gross profit margin decreased slightly from 16.9% to 16.7% primarily driven by lower sales and changes in sales mix. The aftermarket parts and service segment gross profit margin decreased from 17.6% to 15.0%, as a result of changes in sales mix and increases in indirect costssuch as inventory reserves.The rental segment gross profit margin declined from 33.5% to 22.2%, primarily as the result of lower sales and its relation to the fixed costs associated with the rental fleet. Selling and administrative expenses—Selling and administrative expenses decreased by $23.9 million to $114.2 million in Fiscal 2009 compared to $138.1 million in Fiscal 2008. Selling and administrative expenses as a percentage of sales increased to 16.6% from 11.3% for Fiscal 2009, primarily as a result of lower sales volumes.The decrease of $23.9 million during Fiscal 2009 was partially offset by approximately $3.4million related to an accrual for a probable sales tax liability and $3.5 million related to the settlement and defense of a claim. Fiscal 2008 included legal and professional expenses of approximately $2.6 million associated with the pursuit of strategic alternatives, $1.6million related to SOX 404 implementation costs, and $3.2 million of non-cash amortization of other intangible assets. Other expense ( income), net—Other expense was $0.1 million in Fiscal 2009, a decrease of $1.4 million compared to other income of $1.3 million in Fiscal 2008 mainly as the result of foreign currency transaction losses associated with our Canadian subsidiary partially offset by realized gains associated with our foreign currency derivative instrument. Operating (loss) profit—Our operating loss decreased to $2.6 million, or 0.4% of sales, in Fiscal 2009, from operating profit of $78.1 million, or 6.4% of sales, in Fiscal 2008, primarily as the result of lower sales and gross profit margins. Interest expense, net—Net interest expense was $20.5 million in Fiscal 2009, a decrease of $4.4 million compared to net interest expense of $24.9 million in Fiscal 2008. The decrease in interest expense is primarily a result of lower outstanding balances and lower interest rates for our revolving credit facility and an increase in interest income as compared to Fiscal 2008. Comparison of the Results of Operations—Fiscal 2008 and Fiscal 2007 Sales—For Fiscal 2008, our sales were $1,217.1 million, a decrease of $118.3 million, or 8.9%, compared to Fiscal 2007 sales of $1,335.4million. The decrease in equipment sales was partially offset by increases in aftermarket parts and service and rental sales. A breakdown of sales for these periods is as follows: Fiscal Year Ended January 31, Change $ % (In thousands) Sales Equipment $ $ $ ) -14.8 % Aftermarket parts and service % Rental % Total sales $ $ $ ) -8.9 % Sales of equipment fell by 14.8%, or $137.4 million, during Fiscal 2008 compared to Fiscal 2007. The decrease in sales was primarily attributable to lower sales volumes in well stimulation, seismic, engines, transmissions, and other equipment ($184.5 million) as a result of the weakening U.S. and global economy, the tightening of credit markets and lower gas and oil prices.This was partially offset by increases in rigs, power generation and material handling equipment ($47.1 million). The increased rig sales were primarily attributable to the inclusion of an additional month of Crown sales in Fiscal 2008, which approximated $20.0 million, while the growth in power generation sales is largely due to the higher demand associated with deepwater drilling. Aftermarket parts and service sales grew by 1.7%, or $6.5 million, to $382.8 million during Fiscal 2008 from $376.3 million in Fiscal 2007. The increase in aftermarket parts and service sales was primarily attributable to an increased volume of parts sales associated with our distributor agreements. 23 Table of Contents Rental sales grew by 44.2%, or $12.7 million, during Fiscal 2008 when compared to Fiscal 2007. The growth in rental sales was primarily attributable to compressor and generator rentals associated with the effects of Hurricanes Gustav and Ike. Gross profit—Our gross profit was $215.0 million for Fiscal 2008, a decrease of $50.0 million, compared to $265.0 million in Fiscal 2007, reflecting a decline in gross profit margin from 19.8% to 17.7%, due to higher costs associated with product development, increased material costs and higher indirect costs, such as freight, fuel and utilities. The equipment segment gross profit margin declined from 19.3% to 16.9%, primarily driven by higher product development costs. The aftermarket parts and service segment gross profit margin decreased from 19.6% to 17.6%, as a result of increases in maintenance contract expense and indirect costssuch as freight and fuel.The rental segment gross profit margin declined from 43.0% to 33.5%, primarily as the result of higher costs associated with units we rented fromthird parties and re-rented to our customers, fleet maintenance, depreciation and freight. Selling and administrative expenses—Selling and administrative expenses decreased by $1.8 million to $138.1 million in Fiscal 2008 compared to $139.9 million in Fiscal 2007. Selling and administrative expenses as a percentage of sales increased to 11.3% from 10.5% for Fiscal 2008, primarily as a result of lower sales volumes.During Fiscal 2008, we incurred legal and professional expenses of approximately $2.6million associated with the pursuit of strategic alternatives, $1.6million related to SOX 404 implementation costs, and $3.2 million of non-cash amortization of other intangible assets. Fiscal 2007 included $6.3 million of non-cash amortization of expense pertaining to acquired backlog and other intangibles and $0.4 million of non-cash compensation charges associated with the sale of common equity from our principal shareholder to our former president and chief operating officer. There was no related amortization during Fiscal 2008 as the acquired backlog and non-cash compensation were fully amortized during Fiscal 2007. Other expense (income), net—Other income was $1.3 million in Fiscal 2008, an increase of $0.3 million compared to other income of $1.0 million in Fiscal 2007 mainly as the result of foreign currency transaction gains associated with our Canadian subsidiary. Operating profit—Our operating profit decreased to $78.1 million, or 6.4% of sales, in Fiscal 2008, from $126.1 million, or 9.4% of sales, in Fiscal 2007, primarily as the result of lower sales and gross profit margins. Interest expense, net—Net interest expense was $24.9 million in Fiscal 2008, a decrease of $4.2 million compared to net interest expense of $29.1 million in Fiscal 2007. The decrease in interest expense is primarily a result of lower interest rates for our revolving credit facility and lower outstanding balances. Segment Data Our reportable operating segments are based on the types of products and services offered and are aligned with our internal management structure. Intra-segment revenues and costs are eliminated, and the operating profit (loss) represents the earnings (loss) before interest and income taxes. Our reportable segments include: Equipment—This segment designs, manufactures and markets equipment for well stimulation, drilling and well servicing rigs, coiled tubing, cementing, nitrogen pumping, power generation and electrical systems, serving the oil and gas industry. This segment also sells engines, transmissions and material handling equipment for well servicing, workover, drilling, pumping and other applications for a wide range of other industries. Aftermarket Parts and Service—This segment provides aftermarket parts and service for products we manufacture and products manufactured by others, to customers in the oil and gas industry, as well as customers in the power generation, marine, mining, construction, commercial vehicle and material handling industries. Rental—This segment provides equipment on a short-term rental basis, including generators, material handling equipment and air compressors, to a wide range of end-markets. Corporate—Our corporate segment includes administrative overhead normally not associated with the specific activities within the operating segments. Such expenses include legal, finance and accounting, internal audit, human resources, information technology and other similar corporate office costs. 24 Table of Contents Certain general and administrative costs which are incurred to support all operating segments are allocated to the segment operating results presented. Operating results by segment are as follows: Fiscal Year Ended January 31, (In thousands) Sales Equipment $ $ $ Aftermarket parts and service Rental Total sales $ $ $ Operating profit (loss) Equipment $ $ $ Aftermarket parts and service Rental Corporate ) ) ) Total operating profit (loss) $ ) $ $ Operating profit percentage Equipment 4.3 % 8.2 % 10.9 % Aftermarket parts and service Rental Consolidated ) % 6.4 % 9.4 % Segment Results Comparison—Fiscal 2009 and Fiscal 2008 Equipment—Operating profit generated by the equipment segment decreased to $16.9million in Fiscal 2009 from $65.1million in Fiscal 2008, a decrease in operating profit margin from 8.2% to 4.3%, primarily due to higher costs and lower sales volumes. The $48.2 million decrease in operating profit was attributable to $67.1 million in decreased sales volumes partially offset by $18.9 million relating to higher pricing and productivity. Our equipment order backlog as of January31, 2010 was $203.3million compared to $287.9 million as of January 31, 2009, a decrease of 29.4%. We have experienced significant declines in demand for our well stimulation and drilling rig products as a result of lower oil and gas prices, the tight credit markets and the weak U.S. and global economies. We expect to recognize a significant portion of this equipment order backlog as revenue during Fiscal 2010. Backlog of $203.3 million as of January 31, 2010 includes $37.5 million of related party transaction reflecting an order from an affiliate of the Company's shareholder. Revenue recognition from this transaction will be deferred until title to the product passes to a third party and all other revenue recognition criteria have been met. A deposit in the amount of $9.4 million is recorded as a customer deposit in the consolidated balance sheet of the Company. Included in inventories, net is $5.8 million in costs related to this contract and no amounts have been recorded in the consolidated statements of operations through January 31, 2010. Aftermarket Parts and Service—Operating profit generated by the aftermarket parts and service segment decreased to $14.3million in Fiscal 2009 from $38.6million in Fiscal 2008, while operating profit margin decreased from 10.1% to 5.2%. Operating profit margin decreased by $24.4 million due to lower pricing and productivity ($5.2 million) and lower sales volumes ($19.2 million). Rental—Operating profit generated by the rental segment decreased to $1.3million in Fiscal 2009 from $9.4million in Fiscal 2008. Operating profit margin decreased from 22.7% for Fiscal 2008 from 6.6% in Fiscal 2009, mainly as a result lower sales volumes and the impacts of Hurricanes Ike and Gustav in Fiscal 2008. During Fiscal 2009, our rental fleet utilization was approximately 43.8%. Corporate—Corporate and administrative expenses remained constant at $35.0million in Fiscal 2009 compared to Fiscal 2008 and increased as a percentage of sales from 2.9% to 5.1% as a result of lower sales volumes. Corporate and administrative expenses in Fiscal 2009 included $3.4 million of charges related to the accrual for a probable sales tax liability and $3.5 million in defense and settlement of a claim. 25 Table of Contents Segment Results Comparison—Fiscal 2008 and Fiscal 2007 Equipment—Operating profit generated by the equipment segment decreased to $65.1million in Fiscal 2008 from $101.3million in Fiscal 2007, a decrease in operating profit margin from 10.9% to 8.2%, primarily due to higher costs and lower sales volumes. The $36.3 million decrease in operating profit was attributable to $26.6 million in decreased sales volumes and $9.7 million relating to lower pricing and productivity. Our equipment order backlog as of January31, 2009 was $287.9million compared to $498.9 million as of January 31, 2008, a decrease of 42.3%. We experienced significant declines in demand for our well stimulation and drilling rig products as a result of lower oil and gas prices, the tightening of the credit markets and the downturn of the global economy. An area of growth in our backlog during Fiscal 2008 related to our power generation product offerings for deep water drilling applications. We recognized a significant portion of this equipment order backlog as revenue during Fiscal 2009. Aftermarket Parts and Service—Operating profit generated by the aftermarket parts and service segment decreased to $38.6million in Fiscal 2008 from $44.9million in Fiscal 2007, while operating profit margin decreased from 11.9% to 10.1%. Operating profit margin decreased $7.5 million due to lower pricing and productivity, which was partially offset by an increase of $1.2 million of incremental operating profit generated by increased sales. Rental—Operating profit generated by the rental segment increased to $9.4million in Fiscal 2008 from $9.1million in Fiscal 2007. Operating profit margin decreased to 22.7% for Fiscal 2008 from 31.6% in Fiscal 2007, mainly as a result of higher costs associated with units we rented from third parties and re-rented to our customers and increased depreciation associated with purchases of new equipment. During Fiscal 2008, our rental fleet utilization was approximately 58.3%. Corporate—Corporate and administrative expenses increased to $35.0million in Fiscal 2008 compared to $29.3million in Fiscal 2007 and increased as a percentage of sales from 2.2% to 2.9%. The $5.7 million increase in expenses is primarily due to legal and professional expenses, including $2.6million associated with the pursuit of strategic alternatives, $1.6million related to SOX 404 implementation costs, and $1.3million in foreign currency differences associated with our foreign subsidiaries. Liquidity and Capital Resources Our principal source of liquidity is cash generated by operations. We also have a $250million asset-based revolving credit facility which we draw upon when necessary to satisfy our working capital needs and generally pay down with available cash. Our liquidity needs are primarily driven by changes in working capital associated with execution of large manufacturing projects. While many of our contracts include advance customer deposits and progress billings, some international contracts provide for substantial portions of funding under confirmed letters of credit upon delivery of the products. During Fiscal 2009, we generated net cash from operating activities of $66.3million compared to net cash generated from operating activities of $58.5 million during Fiscal 2008. The cash provided by operating activities consisted of $69.8 million as a result of changes in operating assets and liabilities increased by non-cash items of $20.4 million for depreciation and amortization offset by $23.9 million of net losses. The change in operating assets and liabilities is the result of decreases in accounts receivable, recoverable costs and accrued profits not yet billed, inventory,and increases in customer deposits, which in aggregate totaled $142.5 million and were partially offset by decreases in accounts payable,billings in excess of incurred costs and increases in other, which in aggregate totaled $72.7 million. During Fiscal 2008, we generated net cash from operating activities of $58.5million compared to net cash generated from operating activities of $39.1 million during Fiscal 2007. The cash generated by operating activities during Fiscal 2008 consisted of $50.6million ofcash generated by net earnings and depreciation and amortization and non-cash foreign exchange gains of $17.8 million, partially offset by changes in operating assets and liabilities of $9.9million. Changes in operating assets and liabilities were the result of decreases in accounts receivable, recoverable costs not yet billed and other and increases in customer deposits, which in aggregate totaled $31.6million and which were offset by increases in inventoriesand decreases in accounts payable, accrued payrolls and billings in excess of incurred costs which in aggregate totaled $41.5million. Net cash used in investing activities was $2.9million during Fiscal 2009. This included $3.3million of capital expenditures, of which $0.8million related to additions to our rental fleet, offset by $0.4 million received for disposals of property, plant and equipment.Net cash used in investing activities was $27.8million during Fiscal 2008. This included $27.8million of capital expenditures, of which $22.3million related to additions to our rental fleet. 26 Table of Contents Net cash used in financing activities was $63.7million during Fiscal 2009. This includes $57.7million in net payments on our revolving credit facility, tax distributions to holders of common units of $5.6 million and deferred financing costs of $0.4 million.Net cash used in financing activities was $42.4million during Fiscal 2008. This includes $8.4million in net payments on our outstanding debt, tax distributions to holders of common units of $33.6 million and deferred financing costs of $0.4 million. As of January 31, 2010, our cash and cash equivalent balance was $3.3million, reflecting timing of cash receipts, disbursements and borrowings under our revolving credit facility. Current Resources We have an asset-based revolving credit facility in the amount of $250.0million with a $25.0million sub-facility to be used by our Canadian subsidiary. The $250.0million revolving credit facility, which matures in February2012, is secured by substantially all accounts receivable, inventory and property, plant and equipment and provides for borrowings at LIBOR, plus a margin ranging from 1.25% to 2.00% perannum, based on our leverage ratios, as specified in the credit agreement.Based on the outstanding borrowings, letters of credit issued ($21.2 million) and the terms of the asset-based revolving credit facility, our available borrowing capacity was approximately $68.3 million at January 31, 2010. Borrowings under our senior credit facility and our senior notes were as follows: As of January 31, (In thousands) Revolving credit facility $ $ Unsecured senior notes Total $ $ The revolving credit facility and the senior notes contain financial and operating covenants with which we must comply during the terms of the agreements.These covenants include the maintenance of certain financial ratios, restrictions related to the incurrence of certain indebtedness and investments, and prohibition of the creation of certain liens.We were in compliance with all covenants as of January 31, 2010. The financial covenant for the revolving credit facility requires that we maintain a fixed charge coverage ratio, as defined in the agreement, of at least 1.1 to 1.0; however, this covenant does not take effect until our available borrowing capacity is $30.0 million or less.The financial covenant for the senior notes indenture requires that, were we to incur additional indebtedness (subject to various exceptions set forth in the indenture), after giving effect to the incurrence of such additional indebtedness, we have a consolidated coverage ratio, as defined in the indenture, of at least 2.5 to 1.0. We have funded, and expect to continue to fund, operations through cash flows generated by operating activities and borrowings under our revolving credit facility. We also expect that ongoing requirements for debt service and capital expenditures will be funded from these sources. Our future liquidity requirements will be for working capital, capital expenditures, debt service and general corporate purposes. Our borrowing capacity under the revolving credit facility is impacted by, among other factors, the amount of working capital and qualifying assets therein.Based on our current level of operations, we believe that cash flow from operations and available cash, together with available borrowings under our revolving credit facility, will be adequate to meet our short-term and long-term liquidity needs.However, our ability to meet our working capital and debt service requirements is subject to future economic conditions and to financial, business and other factors, many of which are beyond our control. If we are not able to meet such requirements, we may be required to seek additional sources of capital. We currently believe that we will make approximately $16.0 million of capital expenditures during Fiscal 2010. 27 Table of Contents Scheduled maturities under the revolving credit facility, our senior notes and other operating lease commitments as of January 31, 2010, are as follows: Description Fiscal 2010 Fiscal 2011 Fiscal 2012 Fiscal 2013 Fiscal 2014 Thereafter Total (In thousands) Senior note obligations $
